      Case 1:16-cv-00094-RJA-HKS Document 73 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANTHONY CIMATO, JR.,

                           Plaintiff,
                                                              DECISION AND ORDER
             v.                                                   16-CV-94-A

STATE FARM FIRE AND
CASUALTY COMPANY,

                           Defendant.


      This homeowner’s insurance coverage action is pending on diversity jurisdiction

under 28 U.S.C. § 1332 after it was removed from state court pursuant 28 U.S.C.

§ 1441. Plaintiff Cimato suffered a burst water pipe in his home and filed the action to

obtain reimbursement for property damage from defendant State Farm. The case was

referred to Magistrate Judge H. Kenneth Schroeder, Jr., pursuant to 28 U.S.C.

§ 636(b)(1) for the conduct of pretrial proceedings.

      On June 29, 2020, Magistrate Judge Schroeder filed a Report,

Recommendation, and Order (Dkt. No. 69), recommending that defendant State Farm’s

motion for summary judgment (Dkt. No. 90) pursuant to Fed. R. Civ. P. 56(c) be

granted. The Magistrate Judge determined that no trial is necessary to conclude that

plaintiff Cimato fraudulently inflated the monetary value of the damage due to the burst

pipe, and that plaintiff’s conduct breached the terms and conditions of the insurance

coverage.

      Plaintiff Cimato filed objections to the Report and Recommendation (Dkt. No. 70)

and State Farm filed a response (Dkt. No. 71). The Court presumes the parties’
      Case 1:16-cv-00094-RJA-HKS Document 73 Filed 09/03/20 Page 2 of 2




familiarity with the evidentiary record and the legal issues before the Court.

       Upon de novo review of the objections of plaintiff, the Court finds that, when the

objections are assessed in light of all the relevant evidence in admissible form, no

genuine issues of material fact exist with respect to plaintiff Cimato's willfully false and

fraudulent statements in support of his claim, or with respect to his fraudulent

concealment with respect to items of property that he claimed were destroyed and

discarded. The Court therefore adopts the Report and Recommendation and grants

the motion of defendant State Farm Fire and Casualty Company pursuant to Fed. R.

Civ. P. 56(c) for summary judgment for the reasons that are stated in the Report,

Recommendation, and Order (Dkt. No. 69).

       The Clerk shall enter Judgment for defendant State Farm Fire and Casualty and

close the case.

       IT IS SO ORDERED.



                                              S/Richard J. Arcara
                                             HONORABLE RICHARD J. ARCARA
                                             UNITED STATES DISTRICT COURT


Dated: September 3, 2020




                                              2
